Exhibit 99.2 RAVEN HOLDINGS U.S., INC. Consolidated Financial Statements Years Ended December 31, 2010, 2009 and 2008 RAVEN HOLDINGS U.S., INC. TABLE OF CONTENTS Page Number Report of Independent Auditors 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Equity (Deficit) 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 – 18 Report of Independent Auditors To the shareholder of Raven Holdings U.S., Inc. We have audited the accompanying consolidated balance sheets of Raven Holdings U.S., Inc. and its subsidiaries as of December 31, 2010 and 2009 and the related consolidated statements of operations, equity (deficit) and cash flows for the three years in the period ended December 31, 2010.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Raven Holdings U.S. Inc. and its subsidiaries as of December 31, 2010 and 2009 and the results of their operations and their cash flows for the three years in the period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. PricewaterhouseCoopers LLP January 17, 2012 Mississauga, Canada -1- RAVEN HOLDINGS U.S. INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN THOUSANDS OF U.S. DOLLARS) December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Goodwill Other intangible assets Investment in joint ventures Deposits and other long-term assets Total assets $ $ LIABILITIES AND EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Due to parent company Current portion of obligations under capital leases Total current liabilities LONG-TERM LIABILITIES Deferred taxes - Obligations under capital lease, net of current portion Redeemable preferred shares Other non-current liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 12) EQUITY (DEFICIT) Common stock Paid-in-capital Accumulated deficit ) ) Total equity (deficit) ) Total liabilities and equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. -2- RAVEN HOLDINGS U.S., INC. CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS OF U.S. DOLLARS) Years Ended December 31, NET REVENUE $ $ $ OPERATING EXPENSES Cost of operations Depreciation and amortization Impairment of goodwill - Impairment of intangibles - - Other expenses, net - Loss on sale or disposal of equipment 81 Total operating expenses LOSS FROM OPERATIONS ) ) ) INTEREST EXPENSE LOSS BEFORE INCOME TAXES AND EQUITY IN EARNINGS OF JOINT VENTURES ) ) ) Benefit from income taxes Equity in earnings (loss) of joint ventures ) ) NET LOSS $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. -3- RAVEN HOLDINGS U.S., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY (DEFICIT) (IN THOUSANDS OF U.S. DOLLARS EXCEPT SHARE DATA) Class A Common Stock Paid-in Accumulated Total Shares Amount Capital Deficit Equity BALANCE - JANUARY 1, 2008 - $
